Ute oh ele ee re

Unitech Sie on ‘honea 2 7 Na ok 3, ig sche i .
re 2 dL ocke SC o0CTbA bh
~ Baa lof All aN Whi abe 2 — a

Nek. A bol pada | te
ede ish “si dion vd ley

On tHe. iain anh te the pecorl ers Men

Wight Popane an_ond Asiatic Mash Anerica by birt taht aie
a — oi _e court i” * all Aecoed inns. bea rd

- __ Stedus en AQ ve ond lease as well as__MI Mien cock Nbec. 4
feAm; td to ub p AeNaden aucd qo ik Lonsl> eA other worlds _
Hee Can ' be fo __¥a” a dale +t tok bhis Cases “fhe. piltpese.

Ze fe pels be a un is te. falsh, bh te wrisdichion. auch toys 4s ee ET
tay fib Get ay fe Ihe am + ches ho hove Swisdleti A ne

owitond ot aay atbovicsinale and oO m eaidove 5 fale.

“Thank be iy vot _(e: gonetions
¥#
aps hi en Liz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
